Citation Nr: 0206241	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  01-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to increased or separate disability ratings for 
service-connected disorders of the respiratory system.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and D.I.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In October 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In correspondence dated in April 2002 the Board notified the 
veteran that the issue of timeliness of appeal had been 
raised in regard to her claims for entitlement to increased 
or separate rating for rhinitis, restrictive airway disease, 
and sleep apnea.  The Board received a response from the 
veteran in support of her appeal in May 2002.  

When the Board discovers in the first instance that no 
substantive appeal has been filed in a case certified for 
appellate review it may dismiss the appeal; however, the 
veteran must be afforded the appropriate procedural 
protections to assure adequate notice and the opportunity to 
be heard on the question of a valid substantive appeal.  See 
VAOPGCPREC 9-99.  In this case, the Board finds the veteran 
has been provided adequate notice and opportunity to present 
evidence as to the matter of validity/timeliness of her 
substantive appeal.

In addition, the Board notes that an August 2001 rating 
decision, inter alia, granted entitlement to service 
connection for sinusitis assigned a 0 percent disability 
rating effective from October 14, 1999, granted entitlement 
to an increased 50 percent disability rating for service-
connected anxiety disorder effective from January 10, 2000, 
found clear and unmistakable error in the November 16, 1999, 
rating decision and assigned a 30 percent disability rating 
for restrictive airway disease effective from November 2, 
1998, and denied entitlement to service connection for a 
gastrointestinal disorder.  At her October 2001 personal 
hearing the veteran submitted documents which may be 
construed as a notice of disagreement from these 
determinations.  The record presently before the Board does 
not reflect that a statement of the case has been issued; 
therefore, these issues are addressed in the remand section 
of this decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999). 


FINDINGS OF FACT

1.  The veteran submitted a notice of disagreement from the 
November 16, 1999, VA rating decision as to the issue of 
evaluation of service-connected disorders of the respiratory 
system but did not timely perfect an appeal subsequent to the 
June 21, 2000, statement of the case.

2.  The veteran submitted a notice of disagreement from the 
June 20, 2000, VA rating decision as to the issue of whether 
separate evaluations could be granted for restrictive airway 
disease and sleep apnea but did not timely perfect an appeal 
subsequent to the February 21, 2001, statement of the case.


CONCLUSIONS OF LAW

1.  A substantive appeal from the November 16, 1999, rating 
decision as to the issue of evaluation of service-connected 
disorders of the respiratory system was not timely filed.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2001).


2.  A substantive appeal from the June 20, 2000, rating 
decision as to the issue of whether separate evaluations 
could be granted for restrictive airway disease and sleep 
apnea was not timely filed.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a November 16, 1999, rating decision the RO, inter alia, 
continued a 10 percent disability rating for allergic 
rhinitis with restrictive airway disease and denied 
entitlement to service connection for sleep apnea.  The 
veteran was notified of that determination by correspondence 
dated December 9, 1999.

On February 25, 2000, the veteran submitted a notice of 
disagreement from the denial of entitlement to an increased 
evaluation for allergic rhinitis and entitlement to service 
connection for sleep apnea.

In a June 20, 2000, rating decision the RO, inter alia, 
granted entitlement to service connection for sleep apnea 
effective from January 11, 1999, and rated the disorder 
together with restrictive airway disease.  The RO noted that 
a second issue of evaluation of service-connected disorders 
of the respiratory system: sleep apnea, restrictive airway 
disease, and allergic rhinitis warranted entitlement to 
disability ratings for sleep apnea and restrictive airway 
disease of 30 percent from January 11, 1999, and of 50 
percent from January 20, 2000, and entitlement to a separate 
noncompensable rating for allergic rhinitis effective from 
January 11, 1999.  The veteran was notified of the decision 
by correspondence dated June 28, 2000.

In a June 21, 2000, statement of the case the RO listed the 
issue for review as evaluation of service-connected disorders 
of the respiratory system: sleep apnea, restrictive airway 
disease, and allergic rhinitis.  It was noted, in essence, 
that the statement of the case was issued because the veteran 
had submitted a notice of disagreement from the November 16, 
1999, rating decision.  The RO also notified the veteran that 
additional action was required to continue her appeal and 
requested she carefully read the instructions that were 
included with the provided VA Form 9.

In correspondence dated December 27, 2000, sent to VA and to 
her congressional representative, the veteran summarized her 
VA claims activity and, in essence, requested entitlement to 
separate disability ratings for her service-connected 
restrictive airway disease and sleep apnea.  VA records show 
the RO accepted this correspondence as a notice of 
disagreement from the June 20, 2000, rating decision which 
granted entitlement to service connection for sleep apnea.

On January 4, 2001, the RO issued correspondence requesting 
additional information in support of the veteran's claim for 
entitlement to service connection for sinusitis.

In a January 11, 2001, rating decision the RO, inter alia, 
granted entitlement to a 100 percent disability rating for 
service-connected sleep apnea with restrictive airway 
disease, status post tracheostomy, effective from December 
19, 2000. 

In correspondence to the "UNDERSECRETARY OF VETERANS 
BENEFITS BUREAU" dated January 15, 2001, the veteran 
claimed, in essence, that the RO's January 2001 request for 
additional information gave the impression of an intentional 
delay in the settlement of her claim.

In a February 21, 2001, statement of the case the RO listed 
the issue as whether separate evaluations could be granted 
for restrictive airway disease and sleep apnea.  It was 
noted, in essence, that the statement of the case was issued 
because the veteran had submitted a notice of disagreement 
from the June 20, 2000, rating decision.  The RO also 
notified the veteran that additional action was required to 
continue her appeal and requested she carefully read the 
instructions that were included with the provided VA Form 9.  
In correspondence sent to a congressional representative the 
RO noted the veteran had until June 28, 2001, to perfect her 
appeal of the issue addressed in the February 21, 2001, 
statement of the case.

In correspondence dated March 29, 2001, the veteran submitted 
a "formal statement" in support of her claim and noted the 
statement was in response to the RO's January 4, 2001, 
correspondence.  She claimed the failure to adjudicate the 
issue of chronic sinusitis was "clear and unmistakable 
error."  She also submitted an annotated copy of page 5 of 
the June 20, 2000, statement of the case in support of her 
claim.

In a VA Form 9 dated May 13, 2001, the veteran requested 
reconsideration of the November 16, 1999, decision.  She 
stated she was filing her VA Form 9 to make her appeal 
official and requested the correspondence be associated with 
information she had submitted earlier in the year.

In an August 2001 rating decision the RO, inter alia, found 
clear and unmistakable error in the November 16, 1999, rating 
decision and assigned a 30 percent disability rating for 
restrictive airway disease effective from November 2, 1998.

At her October 2001 personal hearing the veteran summarized 
the history of her various disability claims and submitted 
notice of disagreement with the determinations of an 
August 16, 2001, rating decision.  She also testified she was 
first notified that additional action was required to perfect 
her appeal in a telephone conversation with a VA employee and 
that she submitted the subsequently provided VA Form 9 in May 
2001.  She stated the VA employee led her to believe that the 
only issue pending at the time of their conversation was the 
issue concerning separate ratings for sleep apnea and 
restrictive airway disease.  

In correspondence dated October 10, 2001, the RO, inter alia, 
noted that the veteran's formal appeal of the issue 
concerning whether or not sleep apnea and restrictive airway 
disease may be rated separately had been received on 
May 15, 2001.

In correspondence dated in April 2002 the Board notified the 
veteran that the issue of timeliness of appeal had been 
raised in regard to her claims for entitlement to increased 
or separate rating for rhinitis, restrictive airway disease, 
and sleep apnea.

In correspondence dated May 14, 2002, the veteran stated she 
had responded to all correspondence from VA immediately since 
the beginning of her claims process in 1994.  She stated she 
was not informed that a Form 9 was required until May 2001 
and that she had understood the deadline was June 28, 2001.  
In support of her claim she submitted copies of the RO's 
February 21, 2001, correspondence to her congressional 
representative, the January 11, 2001, rating decision, the 
RO's October 10, 2001, correspondence to the veteran, and her 
correspondence dated February 23, 2000, December 13, 2000, 
December 27, 2000, January 15, 2001, March 29, 2001, August 
29, 2001, and October 22, 2001.

Analysis

Initially, the Board notes that appellate jurisdiction is 
limited to appeals involving benefits under the laws 
administered by VA.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.101 (2001).  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.200 (2001). 

VA regulations provide that a notice of disagreement must 
express dissatisfaction or disagreement with an adjudicative 
determination and a desire for appellate review and must be 
in writing.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201 
(2001).  The notice must be filed with the agency of original 
jurisdiction which entered the determination with which 
disagreement is expressed and must be filed within one year 
from the date of mailing of notice of the result of the 
initial review or determination.  38 C.F.R. §§ 20.201, 
20.302(a) (2001).  

The date of the statement of the case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed and a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302 (2001).  

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause but the request for 
extension must be made prior to the expiration of the time 
limit for filing the appeal.  38 C.F.R. § 20.303 (2001).

VA regulations require that if the statement of the case or 
any prior supplemental statements of the case addressed 
several issues, the substantive appeal must either indicate 
that the appeal is being perfected as to all those issues or 
must specifically identify the issues appealed.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.202 (2001).  It is noted that 
the appeal should set out specific allegations of error of 
fact or law and the argument should be related to specific 
items in the statement of the case.  Id.  

It is also noted that while the Board should construe 
arguments in a liberal manner to determine if they raise 
issues on appeal, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination or determinations being appealed.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held the Board is not required to conjure up issues that 
were not raised by an appellant.  See Brannon v. West, 12 
Vet. App. 32 (1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that the VA regulation 
defining the requirements of a notice of disagreement was a 
reasonable and permissible construction of statutory law.  
See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  It 
was noted that the regulation served administrative 
efficiency by distinguishing a request for Board review from 
other routine communications in the wake of a VA decision and 
that, assuming appellate review was desired, meeting the 
requirement of the regulation was not an onerous task.  Id.

In this case, the Board finds correspondence sufficient to 
perfect the appeal from the November 16, 1999, determination 
as to the issue of entitlement to an increased rating for 
service-connected disorders of the respiratory system has not 
been submitted.  The Board acknowledges the complex 
procedural history of the veteran's various claims; however, 
the evidence demonstrates she was adequately notified with 
the June 2000 statement of the case that additional action 
was required to perfect her appeal and of the time 
constraints for that action.  The Board finds the veteran 
submitted no document that may be construed as a substantive 
appeal or a request for extension as to the issue of 
entitlement to an increased rating for service-connected 
disorders of the respiratory system prior to December 9, 
2000.  Therefore, the Board must conclude that her 
May 13, 2001, substantive appeal was not timely.

The Board notes that the veteran was accurately notified by 
the RO that she had until June 28, 2001, to perfect the issue 
as to whether separate evaluations could be granted for 
restrictive airway disease and sleep apnea addressed in the 
February 21, 2001, statement of the case.  The Board finds, 
however, that neither the May 13, 2001, VA Form 9 nor any 
other correspondence submitted by the veteran after the 
February 21, 2001, statement of the case but before 
June 28, 2001, may be construed as expressing a desire to 
appeal the issue of whether separate evaluations could be 
granted for restrictive airway disease and sleep apnea.  

In her May 13, 2001, VA Form 9 the veteran specifically 
referred to the November 16, 1999, determination and provided 
no other indication of the matter she wished to pursue on 
appeal.  The Board also notes that neither the veteran's 
March 29, 2001, correspondence nor any of the documents she 
submitted with that correspondence may be reasonably 
construed as expressing a desire to appeal the issue of 
whether separate evaluations could be granted for restrictive 
airway disease and sleep apnea.  

Although the RO's October 10, 2001, correspondence noted the 
veteran's formal appeal of the issue concerning whether or 
not sleep apnea and restrictive airway disease may be rated 
separately had been received on May 15, 2001, the issue of 
adequacy of a substantive appeal is made by the Board.  See 
VAOPGCPREC 9-99; see also 38 C.F.R. § 20.203 (2001).  In this 
case, the Board finds the May 13, 2001, VA Form 9 may not be 
reasonably construed as expressing a desire to appeal the 
issue of whether separate evaluations could be granted for 
restrictive airway disease and sleep apnea.  As the veteran 
submitted no document that may be construed as a substantive 
appeal or a request for extension as to the issue of whether 
separate evaluations could be granted for restrictive airway 
disease and sleep apnea prior to June 28, 2001, the Board 
must conclude that an appeal as to this matter was not timely 
perfected.

The veteran also appears to claim that she relied on oral 
information that she received from employees of the VA to her 
detriment regarding perfecting an appeal. Nevertheless, 
benefits may not be paid, nor may a denial of a claim be 
barred, due to erroneous advice provided by either VA or non-
VA employees.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (erroneous advice given by a government employee 
cannot be used to estop government from denying benefits).  
The Board otherwise notes that the written information sent 
to the veteran with her statements of the case clearly set 
forth the accurate information for perfecting an appeal.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
that she has submitted a timely appeal.


ORDER

A timely substantive appeal from the rating decision as to 
the issue of entitlement to increased or separate disability 
ratings for service-connected disorders of the respiratory 
system not having been submitted, the appeal is denied.


REMAND

As a timely notice of disagreement has been filed from the 
August 2001 rating decision as to the compensation level 
assigned for service-connected sinusitis, entitlement to a 
rating in excess of 50 percent for service-connected anxiety 
disorder, the clear and unmistakable error determination from 
the November 16, 1999, rating decision which assigned a 30 
percent disability rating for restrictive airway disease 
effective from November 2, 1998, and the denial of 
entitlement to service connection for a gastrointestinal 
disorder, the Board's jurisdiction has been triggered and 
these issues must be REMANDED so that the RO can issue a 
statement of the case on the underlying claims.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

The RO should issue a statement of the 
case as to the issues of compensation 
level assigned for service-connected 
sinusitis, entitlement to a rating in 
excess of 50 percent for service-
connected anxiety disorder, clear and 
unmistakable error determination from the 
November 16, 1999, rating decision which 
assigned a 30 percent disability rating 
for restrictive airway disease effective 
from November 2, 1998, and entitlement to 
service connection for a gastrointestinal 
disorder.  The veteran should be apprised 
of her right to submit a substantive 
appeal and to have her claim reviewed by 
the Board.  The RO should allow the 
veteran and her representative, if any, 
the requisite period of time for a 
response.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

